      Case 3:19-cv-00249 Document 106 Filed on 04/16/21 in TXSD Page 1 of 3
                                                                          United States District Court
                                                                            Southern District of Texas

                                                                               ENTERED
                                                                               April 16, 2021
                          UNITED STATES DISTRICT COURT
                                                                            Nathan Ochsner, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                              GALVESTON DIVISION

NICHOLAS FUGEDI,                         §
                                         §
             Plaintiff.                  §
                                         §
VS.                                      §    CIVIL ACTION NO. 3:19–CV–00249
                                         §
UNITED RENTALS (NORTH                    §
AMERICA) INC., ET AL.,                   §
                                         §
             Defendants.                 §

                               FINAL JUDGMENT

       Pursuant to the Memorandum and Order entered in this case on March 31,

2021, judgment is entered in favor of the Steadfast Defendants.1 It is therefore,

ORDERED, ADJUDGED and DECREED that the Court hereby renders

FINAL JUDGMENT for the Steadfast Defendants and accordingly FINDS the

following:



1 I collectively refer to all of the defendants as “Steadfast Defendants.” Steadfast
Defendants include the following parties: Steadfast Funding, LLC; Initram, Inc.; RJL
Realty, LLC; Eternal Investments, LLC; Bruce Robinson; Dale Pilegram, Trustee of the
Pilgeram Family Trust; Joseph C. Hibbard; Kornelia Peasley-Brown; Salvador Ballestero;
Margaret M. Serrano-Foster, Trustee of the Margaret M. Serranto-Foster Trust Dated
12/02/2005; Richard R. Melter, Trustee of the Richard R. Melter Revocable Living Trust;
Liberty Trust Company, LTD Custodian FBO Vincent Paul Mazzeo, Jr., IRA; Joe Saenz;
Patrick Grosse, Trustee of the Grosse Family Trust Dated 12/31/2004; Eric Verhaeghe;
Stephen K. Zupanc; Liberty Trust Company, LTD, Custodian FBO Adam K. Hruby IRA
#TC005383; Vincent Investments, Inc. AKA Vincent Investments; Equity Trust Company
Custodian FBO Stephen (Steven) Krieger IRA; Judy M. Schnars; Joseph Dersham; Joyce
Dersham; Walter Kaffenberger; Christel Kaffenberger; Mike Berris (Berres); Jason Sun;
Equity Trust Company Custodian FBO Erica Ross-Krieger IRA; Elm 401K-PSP, Laurel
Mead and Edwin A. Mead, Trustees; and James T. Smith, Trustee of the James T. Smith
Trust.
     Case 3:19-cv-00249 Document 106 Filed on 04/16/21 in TXSD Page 2 of 3




1.    The General Warranty Deed recorded at RP-2019-317072 of the Official
      Public Records of Harris County is VOID;

2.    The corrective instruments recorded at RP-2021-104446 (Dkt. 100-2), RP-
      2021-104447 (Dkt. 100-1), and RP-2021-120946 (Dkt. 100-3) of the Official
      Public Records of Harris County are VOID;

3.    The lis pendens filed by Plaintiff Nicholas Fugedi on November 4, 2019 and
      November 7, 2019 in the Official Public Records of Harris County, Texas
      (RP-2019-490131        and      RP-2019-496569,2       respectively)    are
      EXPUNGED;

4.    Plaintiff Nicholas Fugedi, acting in his capacity as Trustee of the Carb Pura
      Vida Trust, and any other capacities alleged, takes nothing by this suit
      against Defendants, and Plaintiff Nicholas Fugedi is adjudicated to possess
      no right, title, claim, or interest to the subject Property located at 829
      Yale Street in Houston, Texas 77007, also known as:

      All of Fisher Estates at Yale, a subdivision of Harris
      County, Texas, according to the map or plat thereof
      recorded under Film Code No. 671146 of the Map Records of
      Harris County, Texas (being a replat of Lots 5 & 6 and the
      adjoining North One-Half of Lot 7, Block 245, Houston
      Heights, according to the Map or Plat thereof, recorded in
      Volume 1, Page 114, Map Records, Harris County, Texas;

Such title is hereby quieted against Plaintiff Nicholas Fugedi, acting in his capacity

as Trustee of the Carb Pura Vida Trust.

      THIS IS A FINAL JUDGMENT.

      All other relief not expressly granted in this judgment is DENIED.

      The clerk will provide copies of this judgment to the parties.




2In the Memorandum and Order, I mistakenly failed to include the lis pendens filed by
Plaintiff Nicholas Fugedi on November 7, 2019 in the Official Public Records of Harris
County, Texas (RP-2019-496569). This lis pendens is expunged for the same reasons
explained in the Memorandum and Order.
                                          2
Case 3:19-cv-00249 Document 106 Filed on 04/16/21 in TXSD Page 3 of 3




 SIGNED and ENTERED this __ day of April 2021.



                               ______________________________
                                       ANDREW M. EDISON
                                UNITED STATES MAGISTRATE JUDGE




                                  3
